DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
 
Claim Rejections - 35 USC § 103
the following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-46 are rejected under 35 U.S.C. 103 as being unpatentable over Haltom et al. (US 2018/0109664) in view of Cox et al. (US 8,238,532 as cited in the previous Office Action).
 	Regarding claim 25, Halton et al. (“Halton”) teaches a method of validating telecommunications comprising: 
receiving, obtaining, or deriving one or more of: automatic number identification (ANI) data, dialed number information service (DNIS) data, location routing number (LRN) data, jurisdiction information parameter (JIP) data, charge number (CN) data, billing number (BN) data, or timestamp data for an incoming call (i.e., a routing device receives, from an ingress switching device 110, as shown in figure 1A, a first resolution query including information, such as a user device identifier, such as a calling number, a dialed number information service, such as “1-800-SERVICE”, etc. para. [0012] and [0033]); 
requesting log entries of prior queries received during processing of the incoming call  from one or more commercial telecommunications routing platform(s) or routing database(s) based on one or more of ANI, DNIS, JIP, LRN, CN, BN, or timestamp data, the queries corresponding to call-routing lookups for toll-free calls (i.e., an authentication device (e.g., a database server and/or service processing service) receives, from a network switching device, a second resolution query as a request to identify an authentication token based on the first resolution query (prior queries) received during processing of the call (para. [0035]); and 
responsive to determining existence of said log entries at a telecommunications routing platform or routing database (i.e., authentication device 250), determining a confidence value for the incoming call based on the existence of said log entries and any originating carrier or querying entity information from said log entries (i.e., determining a confidence value, such as one of authentication levels, para. [0019]-[0021] and [0024]-[0026]; also see the flow chart of a call process in figure 4, para. [0064]-[0069]). 
 	It should be noticed that Haltom failed to clearly teach the features of wherein the requesting of the log entries and determining of the confidence value occurs by a verification system after the incoming call has been routed to an enterprise to which the incoming is directed. However, Cox et al. (“Cox”) teaches a User 56, such as a bank, and System 50 performed as a verification system, as shown in figure 1. Cox teaches the User 56 receives a telephone call and transmits the telephone call to the System 50 (col.6, lines 45-62). Cox further teaches the System 50 queries one or more of databases via service layer 52 of the System 50, as shown in figure 2. The one or more databases comprises LNP databases, telephone circuit types databases, Geo-location databases. Cox also teaches the feature of determining whether a specific ANI is currently in a ringing state with the dialed number, etc. (col.7, line 35 through col.8, line 34, col.9, lines 5-27, col.12, line 61 through col.13, line 4, col.13, lines 31-46 and col.13, line 67 —col.14, line 10). Cox finally teaches the feature of determining of confidence value, such as determining credibility of calling party number information of an incoming to the User (col.12, line 55 — col.13, line 6).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of wherein the querying of the log entries and determine of the confidence value by a verification system occurs after the incoming call has directed to the enterprise, as taught by Cox, into view of Haltom in order to verify incoming calls to the enterprise.
	Regarding claim 26, Haltom further teaches the authentication device adjusting the authentication levels based on call routing information from call signaling received from a network switching device, such as origination line information (OLI), nature of address information (NOA) and screening information (SI) in para. [0018] and [0020]-[0021].
	Regarding claim 27, Haltom further teaches the limitations of the claim in paragraph [0032].
	Regarding claim 28, Cox further teaches the metric can be adjusted based on previously defined thresholds, such as the time of day in col. 11, lines 6-12.
 	Regarding claim 29, Haltom further teaches the limitations of the claim in paragraphs [0013], [0015] and [0061].
	Regarding claim 30, Haltom further teaches the authentication device adjusting the authentication levels based on service provider identifier such as a network device identifier (i.e., originating carrier number) of the ingress switching device being whether eligible or not, in paragraphs [0020]-[0021].
	Regarding claims 31 and 32, Haltom further teaches the authentication device adjusting the authentication levels based on routing information, such as origination line information (OLI)(i.e., a billing telephone number), nature of address information (NOA)(i.e., ANI, dialed telephone number, etc.), screening information (SI), etc. in para. [0018], [0020]-[0021] and [0068].
	Regarding claims 33 and 34, Cox further teaches the confidence metric is calculated or adjusted by using statistical methods (col. 11, lines 9-11) by comparing a number of calls in a specified time period to detect frauds (col. 10, lines 7-21 and col. 11, lines 23-45).
 	Regarding claim 35, Cox further teaches the different databases being queried for logged or recorded data in col.7, line 7 through col.8, line 24.
	Regarding claim 36, Halton teaches non-transitory computer readable media comprising logic for validating telecommunications, the logic when executed by one or more processor configured to:
receive, obtain, or derive one or more of: automatic number identification (ANI) data, dialed number information service (DNIS) data, location routing number (LRN) data, jurisdiction information parameter (JIP) data, charge number (CN) data, billing number (BN) data, or timestamp data for an incoming call (i.e., a routing device receives, from an ingress switching device 110, as shown in figure 1A, a first resolution query including information, such as a user device identifier, such as a calling number, a dialed number information service, such as “1-800-SERVICE”, etc. para. [0012] and [0033]); 
request log entries of prior queries received during processing of the incoming call  from one or more commercial telecommunications routing platform(s) or routing database(s) based on one or more of ANI, DNIS, JIP, LRN, CN, BN, or timestamp data, the queries corresponding to call-routing lookups for toll-free calls (i.e., an authentication device (e.g., a database server and/or service processing service) receives, from a network switching device, a second resolution query as a request to identify an authentication token based on the first resolution query (prior queries) received during processing of the call (para. [0035]); and 
responsive to determining existence of said log entries at a telecommunications routing platform or routing database (i.e., authentication device 250), determine a confidence value for the incoming call based on the existence of said log entries and any originating carrier or querying entity information from said log entries (i.e., determining a confidence value, such as one of authentication levels, para. [0019]-[0021] and [0024]-[0026]; also see the flow chart of a call process in figure 4, para. [0064]-[0069]). 
 	It should be noticed that Haltom failed to clearly teach the features of wherein the requesting of the log entries and determining of the confidence value occurs by a verification system after the incoming call has been routed to an enterprise to which the incoming is directed. However, Cox teaches a User 56, such as a bank, and System 50 performed as a verification system, as shown in figure 1. Cox teaches the User 56 receives a telephone call and transmits the telephone call to the System 50 (col.6, lines 45-62). Cox further teaches the System 50 queries one or more of databases via service layer 52 of the System 50, as shown in figure 2. The one or more databases comprises LNP databases, telephone circuit types databases, Geo-location databases. Cox also teaches the feature of determining whether a specific ANI is currently in a ringing state with the dialed number, etc. (col.7, line 35 through col.8, line 34, col.9, lines 5-27, col.12, line 61 through col.13, line 4, col.13, lines 31-46 and col.13, line 67 —col.14, line 10). Cox finally teaches the feature of determining of confidence value, such as determining credibility of calling party number information of an incoming to the User (col.12, line 55 - col.13, line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of wherein the querying of the log entries and determine of the confidence value by a verification system occurs after the incoming call has directed to the enterprise, as taught by Cox, into view of Haltom in order to verify incoming calls to the enterprise.
Regarding claim 37, Haltom further teaches the routing device adjusting the authentication levels based on routing information, such as origination line information (OLI), nature of address information (NOA) and screening information (SI) in para. [0018] and [0020]-[0021].
	Regarding claim 38, Haltom further teaches the limitations of the claim in paragraph [0032].
	Regarding claim 39, Cox further teaches the metric can be adjusted based on previously defined thresholds, such as the time of day in col. 11, lines 6-12.
	Regarding claim 40, Haltom further teaches the limitations of the claim in paragraphs [0015] and [0061].
	Regarding claim 41, Haltom further teaches the authentication device adjusting the authentication levels based on service provider identifier such as a network device identifier of the ingress switching device being whether eligible or not, in paragraphs [0020]-[0021].
	Regarding claims 42 and 43, Haltom further teaches the authentication device adjusting the authentication levels based on routing information, such as origination line information (OLI), nature of address information (NOA) and screening information (SI) in para. [0018], [0020]-[0021] and [0068].
	Regarding claims 44 and 45, Cox further teaches the confidence metric is calculated or adjusted by using statistical methods (col. 11, lines 9-11) by comparing a number of calls in a specified time period to detect frauds (col. 10, lines 7-21 and col. 11, lines 23-45).
 	Regarding claim 46, Cox further teaches the different databases being queried for logged or recorded data in col.7, line 7 through col.8, line 24.

Claims 47-57 are rejected under 35 U.S.C. 103 as being unpatentable over Spievak et al. (US 2017/0302794) in view of Cox et al. (US 8,238,532)(Both Spievak and Cox were cited in the previous Office Action).
 	Regarding claim 47, Spievak et al. (“Spievak”) teaches a computer-implemented method comprising: 
directing an incoming call to an enterprise according to call signaling and call data for the incoming call (i.e., a server 600, as shown in figure 2, receives a call directed to a toll-free number according to a collection of conventional calling signaling information, such as calling party identification, called party identification, etc. para. [0076]); 
during processing of the incoming call, querying one or more databases for one or more log entries of prior calls associated with at least one of the call signaling and the call data (i.e., the server 600, during processing of the 1-800 toll call, queries a single or multiple data stores 900 which previously stored information of calling party phone address or number from prior calls; para. [0079] and [0095]); and 
responsive to determining existence of said log entries at a telecommunications routing platform or routing database, determining a confidence value for the incoming call based upon one or more factors, the one or more factors including the one or more log entries being identified in the one or more databases (i.e., in response to the query, the data store 900 returns a phone address associated with a call center and an indication (read on confidence value) the incoming call is like one of not spam (pare. [0079], a candidate spam call (para. [0086] and [0092]) wherein the server 600 and databases 900 performed as a telecommunications routing platform or routing database to determine the routing of the call and confidence value such as whether spam or not spam call).
 It should be noticed that Spievak teaches the server 600 and data stores 900 performed the features of requesting of the log entries and determining of the confidence value. Spievak failed to clearly teach the features of wherein the requesting of the log entries and determining of the confidence value occurs by a verification system after the incoming call has been routed to an enterprise to which the incoming is directed. However, Cox teaches a User 56, such as a bank, and System 50 performed as a verification system, as shown in figure 1. Cox teaches the User 56 receives a telephone call and transmits the telephone call to the System 50 (col.6, lines 45-62). Cox further teaches the System 50 queries one or more of databases via service layer 52 of the System 50, as shown in figure 2. The one or more databases comprises LNP databases, telephone circuit types databases, Geo-location databases. Cox also teaches the feature of determining whether a specific ANI is currently in a ringing state with the dialed number, etc. (col.7, line 35 through col.8, line 34, col.9, lines 5-27, col.12, line 61 through col.13, line 4, col.13, lines 31-46 and col.13, line 67 —col.14, line 10). Cox finally teaches the feature of determining of confidence value, such as determining credibility of calling party number information of an incoming to the User (col.12, line 55 - col.13, line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of wherein the querying of the log entries and determine of the confidence value by a verification system occurs after the incoming call has directed to the enterprise, as taught by Cox, into view of Spievak in order to verify incoming calls to the enterprise.
Regarding claim 48, Haltom further teaches the authentication device adjusting the authentication levels based on call routing information from call signaling received from a network switching device, such as origination line information (OLI), nature of address information (NOA) and screening information (SI) in para. [0018] and [0020]-[0021].
Regarding claim 49, Haltom further teaches the limitations of the claim in paragraph [0032].
Regarding claim 50, Cox further teaches the metric can be adjusted based on previously defined thresholds, such as the time of day in col. 11, lines 6-12.
 Regarding claim 51, Haltom further teaches the limitations of the claim in paragraphs [0013], [0015] and [0061].
Regarding claim 52, Haltom further teaches the authentication device adjusting the authentication levels based on service provider identifier such as a network device identifier (i.e., originating carrier number) of the ingress switching device being whether eligible or not, in paragraphs [0020]-[0021].
Regarding claims 53 and 54, Haltom further teaches the authentication device adjusting the authentication levels based on routing information, such as origination line information (OLI)(i.e., a billing telephone number), nature of address information (NOA)(i.e., ANI, dialed telephone number, etc.), screening information (SI), etc. in para. [0018], [0020]-[0021] and [0068].
Regarding claims 55 and 56, Cox further teaches the confidence metric is calculated or adjusted by using statistical methods (col. 11, lines 9-11) by comparing a number of calls in a specified time period to detect frauds (col. 10, lines 7-21 and col. 11, lines 23-45).
 Regarding claim 57, Cox further teaches the different databases being queried for logged or recorded data in col.7, line 7 through col.8, line 24.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,938,982 in view of Haltom et al. (US 2018/0109664) and Cox et al. (US 8,238,532). 
 	Regarding independent claims 25 and 36, the patented claims 1 and 12 teach all limitations of the claims, except the feature of requesting log entries of prior queries received during processing of the incoming call and feature of responsive to determining existence of said log entries at a telecommunications routing platform or routing database. However, Haltom teaches an authentication device (e.g., a database server and/or service processing service) receives, from a network switching device, a second resolution query (during processing of the incoming call) as a request to identify an authentication token based on the first resolution query (prior queries) received during processing of the call (para. [0035]. Cox teaches System 50 performed as a verification system, as shown in figure 1. Cox further teaches the System 50 queries one or more of databases via service layer 52 of the System 50, as shown in figure 2 after User 56 receives the call and transmits it to the System 50 (col.6, lines 45-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of requesting log entries of prior queries received during processing of the incoming call and feature of responsive to determining existence of said log entries at a telecommunications routing platform or routing database, as taught by Haltom and Cox, into view of Spievak in order to verify incoming calls to the enterprise.
Regarding dependent claims 26-35 and 37-46, note the patented claims 2-11 and 13-22.

Claims 47-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,938,982 in view of Spievak (US 2017/0302794) and Cox et al. (US 8,238,532). 
Regarding independent claim 47, the patented claims 1 and 12 teach all limitations of the claims, except the feature of querying one or more database for one or more log entries of prior calls during processing of the incoming call and the feature of responsive to determining existence of said log entries at a telecommunications routing platform or routing database. However, Spievak teaches the feature of querying one or more database for one or more log entries of prior calls during processing of the incoming call in paragraphs [0079], [0086], [0095]-[0098] and Cox System 50 performed as a verification system, as shown in figure 1. Cox further teaches the System 50 queries one or more of databases via service layer 52 of the System 50, as shown in figure 2 after User 56 receives the call and transmits it to the System 50 (col.6, lines 45-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of requesting log entries of prior queries received during processing of the incoming call and feature of responsive to determining existence of said log entries at a telecommunications routing platform or routing database, as taught by Haltom and Cox, into view of Spievak in order to verify incoming calls to the enterprise.
Regarding dependent claims 48-57, note the patented claims 2-11 and 13-22.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: June 2022